Electronically Filed
                                                       Supreme Court
                                                       SCWC-12-0000212
                                                       17-SEP-2013
                                                       08:23 AM




                          SCWC-12-0000212

          IN THE SUPREME COURT OF THE STATE OF HAWAII


                         STATE OF HAWAII,
                  Respondent/Plaintiff-Appellee,

                                vs.

                      ANDREW JOSIAH RODRIGUEZ,
                  Petitioner/Defendant-Appellant.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000212; CR. NO. 10-1-0819)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)

         Petitioner/Defendant-Appellant Andrew Josiah

Rodriguez’s application for writ of certiorari, filed August 6,

2013, is hereby rejected.

         DATED:   Honolulu, Hawaii, September 17, 2013.

Jeffrey A. Hawk                       /s/ Mark E. Recktenwald
for petitioner
                                      /s/ Paula A. Nakayama
Sonja P. McCullen and
Keith M. Kaneshiro                    /s/ Simeon R. Acoba, Jr.
for respondent
                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack